
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 4
        [PS Docket No. 15-80; Report No. 3179; FRS 39529]
        Petition for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for Reconsideration.
        
        
          SUMMARY:
          A Petition for Reconsideration (Petition) has been filed in the Commission's rulemaking proceeding by Ian P. Culver, on behalf of California Public Utilities Commission.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before August 13, 2021. Replies to an opposition must be filed on or before August 23, 2021.
        
        
          ADDRESSES:
          Federal Communications Commission, 45 L Street NE, Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Saswat Misra, Attorney-Advisor, Cybersecurity & Communications Reliability Division, Public Safety and Homeland Security Bureau, (202) 418-0944 or via email at Saswat.Misra@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Commission's document, Report No. 3179, released July 19, 2021. The full text of the Petition can be accessed online via the Commission's Electronic Comment Filing System at: http://apps.fcc.gov/ecfs/. The Commission will not send a Congressional Review Act (CRA) submission to Congress or the Government Accountability Office pursuant to the CRA, 5 U.S.C. 801(a)(1)(A), because no rules are being adopted by the Commission.

        Subject: In the Matter of Amendments to Part 4 of the Commission's Rules Concerning Disruptions to Communications, published at 86 FR 22796, April 29, 2021, in PS Docket No. 15-80. This document is being published pursuant to 47 CFR 1.429(e). See also 47 CFR 1.4(b)(1) and 1.429(f), (g).
        
          Number of Petitions Filed: 1.
        
          Federal Communications Commission.
          Marlene Dortch,
          Secretary, Office of the Secretary.
        
      
      [FR Doc. 2021-16126 Filed 7-28-21; 8:45 am]
      BILLING CODE 6712-01-P
    
  